DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al (“Paik” hereinafter, U.S.P.N. 10,176,408 B2) in view of Shankar et al (“Shankar” hereinafter, U.S. Publication No. 2017/0277841A1).


Shankar teaches using natural language to process medical metrics and provide treatment recommendations (paragraph [0066]).
Paik and Shankar are combinable because they are from the same field of endeavor, i.e., medical imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Paik in view of Shankar’s teaching to provide treatment recommendation to the user using natural language processing. One would be motivated to do so because natural language processing allows the user to better understand the medical treatment recommendations.
As per claim 2, see figure 3 for patient report 300 for different measurements and probability distributions against the segmented region of interest/target, the measurements and different analytics are the claimed “annotation”.
As per claim 3, as explained above, the comparison and analysis between the analytics and the segmented regions of interest are used to determine whether the patient has a disease, the outcome may be positive/negative. 
As per claim 4, Paik at column 22, lines 21-39, different pixels with different probability will be assigned with different colors for different analyte labels.
As per claim 5, as explained above the measurements must meet certain thresholds. Thus if some measurements are not above/below thresholds, additional human review may be required.
As per claim 6, see marking on the segmented region of interest in figure 3.
As per claim 7, see column 4, lines 11-16, the saliency detection algorithm may be intensity vector analysis, image registration and transformation analysis and any other image analysis that requires image features.
As per claim 8, see explanation in claim 1, and the examiner note Paik’s system is a computer-like system, which inherently includes a computer-program production with computer-readable storage medium,
As per claim 9, see explanation in claim 2.
As per claim 10, see explanation in claim 3.

As per claim 12, see explanation in claim 5.
As per claim 13, see explanation in claim 6.
As per claim 14, see explanation in claim 7.
As per claim 15, see explanation in claim 1, and the examiner notes Paik’s system is a computer-like system, which inherently includes a processor and a memory.
As per claim 16, see explanation in claim 2.
As per claim 17, see explanation in claim 3.
As per claim 18, see explanation in claim 4.
As per claim 19, see explanation in claim 5.
As per claim 20, see explanation in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667